Willard, A. J.
We fully concur in the opinion that the fact of having complied with the provisions of the registration Act, in force at the time of the making of the mortgage in 'suit, does not constitute a contract as between the mortgagee and the State, and the subsequent enactment of a law requiring a second Act of registration cannot be regarded as tending to impair the obligation of any such contract.
The real question is, whether the enactment of a law requiring the re-registration of mortgages already in operation, and registered in conformity with the laws in force at its inception, and validating the title of subsequent purchasers and judgment creditors in case of a neglect so to record, tends to impair the obligation of a contract. We do not question the power of the Legislature to pass laws requiring instruments already in existence to be recorded, or to provide suitable penalties in case of a failure to comply with such requirements. The question here arises out of the nature of the penalty imposed. It is, whether it does not disturb the relations between the mortgagor and mortgagee as settled by the mortgage. On this point we yield with reluctance to the authority of the Supreme Court of the United States, as expressed in Jackson vs. Lamphire, (3 Pet., 289). That Court may feel at liberty to treat the question as still open, in view of the fact that the registration laws were not before the Court in that case, nor in Curtis vs. Whitney, (13 Wall., 68); but this Court is bound to give weight to the fact that the legislation of this State on this subject has been shaped upon the views expressed in regard to registration laws in Jaehson vs. Lamphire, and also to the consideration that doubtful constructions of clauses of the Constitution of the United States, limiting the powers of the States, should generally be solved by the State Courts in favor of those powers, and always so solved where the general doctrines advanced by the Supreme Court of the United States appear to sanction such a course. We do not, therefore, feel at liberty to follow the convictions of our own minds on this subject.
*156To validate the title and claim of a subsequent purchaser or creditor is, in effect, to give power to the mortgagor, to affect the mortgaged pemises by his act and deed in a manner inconsistent with the legal effect of his mortgage. We cannot see how an Act of the Legislature can have this effect on an antecedent contract, either executory or executed, consistently with the Constitution, whether as a consequence of the failure of the holder of a mortgage to comply with laws requiring the registration of such mortgage, or for any other reason. Laws like that under consideration, requiring the performance of certain acts by an individual, for the exclusive benefit of the community, and in which the party bound to perform has no interest, and attended by a forfeiture of estates as a conseqence of a neglect to conform therewith, push the rights of the community, as against the individual, to the utmost limit. If such a construction and operation might be given to the clause of the Constitution as would tend to restrict the sphere of such legislation, it would add greatly to the security of property, without limitimg unduly the legitimate means of compelling conformity to law in the hands of the Legislature of the State.
For the reasons above stated, we are compelled to concur in upholding the statute in question.
Wright, A. J., concurred.